Citation Nr: 1806532	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-09 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a back condition.

2.  Entitlement to service connection for a back condition.

3.  Whether new and material evidence has been received to reopen the claim for service connection for a neck condition.

4.  Entitlement to service connection for a neck condition. 

5.  Service connection for bilateral leg pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran is a Purple Heart recipient having served on active duty in the U.S. Army from May 1968 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was scheduled for a video-conference hearing in February 2017 before a Veterans Law Judge; however, the Veteran withdrew his request for a hearing.  As such, there is no hearing request pending before the Board.

The issues of service connection for a neck condition, back condition, and bilateral leg pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2004 rating decision denied service connection for the Veteran's claims for a back condition and neck condition.

2.  Evidence added to the record since the February 2004 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the claims for service connection for a neck and back disability.



CONCLUSIONS OF LAW

1.  The February 2004 rating decision denying the claims for service connection for a back condition and neck condition is final.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received to reopen the claims of service connection for a back condition and neck condition.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this decision, the Board is granting the claims being decided herein; therefore, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

New & Material Evidence

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, the RO initially denied the Veteran's claim for service connection for a neck condition in a February 2004 rating decision on the basis that the Veteran's service medical records (SMRs) did not show complaints, treatments, or a diagnosis for a neck condition.  Similarly, the RO denied service connection for the Veteran's service connection claim for a back condition noting that although the Veteran's SMRs showed a diagnosis of ankylosing spondylitis, there was no evidence to show an injury, complaint, or treatment for a back condition while in service.  

Since the denial of the Veteran's claims in February 2004, the Veteran has submitted new evidence which includes several medical treatment records relating to the Veteran's back.  In addition, an October 2011 examination shows a diagnosis of Lumbar Intervertebral Disc Syndrome, and anterior degenerative fringing in the Veteran's cervical spine.  Moreover, the Veteran has submitted a notarized written statement from D.B. dated May 2014, as evidence of his in-service injury which states that she and other individuals visited the Veteran in the hospital after the Veteran suffered his neck and back injuries.  

Therefore, since the evidence submitted above was not considered in the February 2004 rating decision, the evidence is new. Further, the February 2004 denial was based on the absence of evidence of an in-service injury, treatment, and/or diagnosis.  The newly submitted evidence speaks directly to elements which were not of record, mainly a current neck and back condition with a causal relationship to service.  This evidence cures an evidentiary defect.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, the Board finds that the claims for service connection for a back condition and neck condition are reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a neck condition is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a back condition is reopened.


REMAND

After a review of the record, the Board finds that further development is necessary before the Board can properly adjudicate the claim.

The Veteran is seeking service connection for a back condition, neck condition, and bilateral leg pain.  In this case, all of the Veteran's claims have been denied for lack of an injury, complaints, or treatment of either condition while in service.  

Establishment of service connection requires the critical element of an in-service event or injury.  The Board finds the May 2014 evidence submitted regarding the Veteran's in service injury is credible as are the Veteran's own lay statements as it relates to his in-service injury.

However, the Board notes that the record only contains the Veteran's exit examination which is only a portion of the Veteran's SMRs.  The Veteran has intimated in his VA Form 9 that his records were lost by VA, and the examiner in the Veteran's October 2011 examination indicated that there were no SMRs for review.  However, there is no finding in the file that the remainder of the Veteran's records are unavailable.  

VA has a duty to assist the Veteran in substantiating his claim, including obtaining all relevant treatment records, and service medical records; therefore, a remand is necessary to obtain and associate the Veteran's full SMRs with the record or make a determination that they are unavailable.  38 U.S.C. §§ 5100 , 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(c) (2017). 

Additionally, the Board finds that there is sufficient evidence of record to warrant VA to obtain an examination and opinion as to the etiology of the Veteran's current neck and back conditions. Thus, a remand is warranted on this basis as well. 38 U.S.C. §§ 5103A.

Accordingly, the case is REMANDED for the following action.

1.  Obtain all of the Veteran's outstanding VA treatment records, service treatment records, and any other medical evidence that may have come into existence or is identified since the time the Veteran's claim was filed.  All efforts to obtain these records must be documented in the Veteran's claim file.  If the Veteran's STRs are determined to be unavailable, the RO should make a formal finding regarding that unavailability and put it in the record.

2.  After the above action is completed, provide the Veteran with new examinations to determine the etiology of his neck condition, back condition, and bilateral leg condition.  The entire claims file must be made available to be reviewed by the examiner.  A complete rationale for all opinions expressed must be provided. 
The examiner should note that the Board has found the Veteran's statements and D.B.'s May 2014 statement regarding the Veteran's injury in service to be credible.

The examiner is asked to accomplish the following

a).  Identify all current back, neck, and bilateral leg conditions. 

b.) For each back condition identified, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's identified back condition(s) had its onset during the Veteran's service or is otherwise etiologically related to service.  

c).  For each neck condition identified, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's identified neck condition(s) had its onset during the Veteran's service or is otherwise etiologically related to service.  

d). For each bilateral let condition identified, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's identified bilateral leg condition(s) had its onset during the Veteran's service, is otherwise etiologically related to service, or whether the Veteran's bilateral leg condition is proximately due to or the result of any identified back or neck conditions.

3.  All opinions must be accompanied by a clear rationale. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  After completion of the above, readjudicate the claim.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


